Exhibit 10.2

 

 

Vail Resorts, Inc.

 

 

Management Incentive Plan

Senior Executives

Grades 33 & Above

 

1



--------------------------------------------------------------------------------

Objective

The purpose of the Management Incentive Plan (the “Plan”) is to reinforce
individual employee behaviors that contribute to the mission, values, growth and
profitability of Vail Resorts, Inc. and its wholly owned subsidiaries
(collectively, the “Company”) by:

Rewarding and recognizing performance in one or more of the following areas:

 

  •  

Financial – Financial results at the end of the fiscal year are compared to
EBITDA targets determined at the beginning of the fiscal year. EBITDA (Earnings
before Interest, Taxes and Depreciation and Amortization excluding stock based
compensation) results are consolidated into various divisions of the Company and
are defined in the funding section below.

 

  •  

Division Goal Attainment – Specified division goals are used instead of EBITDA
results for the real estate development division.

 

  •  

Individual employee performance, including adherence to the Company’s mission
and values.

Effective Dates

The Plan is effective for the 2011 fiscal year, and will remain in effect until
amended or terminated. The Plan Year will run concurrently with the fiscal year
under which the employee is governed.

Eligibility

All full-time employees of the Company at grade levels 33 and above as
identified in the Company’s compensation grade structure are eligible to
participate in the Plan. Part-time employees are ineligible to participate in
the plan.

Termination of Employment

Bonuses under the Plan do not accrue until the date Plan payments are made. To
be eligible to receive a payment, a participant must be employed by the Company
on the date Plan payments are made. Employees whose employment ends prior to the
payment date under the Plan for any fiscal year will not be eligible, subject to
the discretion of the Compensation Committee. However, if an otherwise eligible
employee is not employed as of the date of the payout under the Plan due to
death or long-term disability under the Company LTD plan, such employee, if he
or she would have otherwise received a payout under the Plan but for his or her
death or disability, shall be entitled to receive a pro-rated payment for the
portion of the fiscal year the employee was actively employed.

 

2



--------------------------------------------------------------------------------

If a full-time year-round participant terminates employment and is subsequently
rehired, eligibility under this Plan restarts with the employee’s rehire date.

Funding

The funding at the end of the fiscal year is based on the final EBITDA results
or Division Goal Attainment of the Company’s business divisions and eligible
executive’s incentive target amounts as determined by the Compensation Committee
and as defined in Exhibits A and B.

Division Definitions

EBITDA Results for each of the Company’s business divisions are defined as
follows:

 

  •  

Resort EBITDA results include the EBITDA results for all Mountain resorts,
Lodging divisions and Retail divisions combined.

 

  •  

Mountain results include EBITDA results for all Mountain resorts combined.

 

  •  

Retail results include all EBITDA results of the Retail division combined.

 

  •  

Corporate Lodging EBITDA results include the pre-corporate allocated G&A EBITDA
results of the Lodging division combined.

 

  •  

Division Goal Attainment – Specified division goals that are required for the
development division (VRDC employees.)

Funding based on Division (Grades 33+)

 

  •  

For Corporate executives, the Plan is 80% funded based on Resort EBITDA and 20%
funded based on the attainment of the VRDC Goals (defined below).

 

  •  

For Mountain executives, the Plan is 80% funded based on Resort EBITDA and 20%
funded based on the attainment of the VRDC Goals (defined below).

 

  •  

For Lodging executives, the Plan is 40% funded based on Resort EBITDA, 40%
funded based on Lodging EBITDA, and 20% funded based on the attainment of the
VRDC Goals (defined below).

 

  •  

For Retail executives, the Plan is 25% funded based on Resort EBITDA and 75%
funded based on Retail EBITDA.

 

3



--------------------------------------------------------------------------------

  •  

For VRDC executives, the Plan is 25% funded based on Resort EBITDA and 75%
funded based on the attainment of one or more of the VRDC performance goals as
defined annually (collectively, the “VRDC Goals”).

The maximum amount that may be earned as an award under the Plan for any Plan
year by any one eligible employee shall be $4,000,000.

Funding Variables

At each fiscal year-end, the funding will be increased or decreased based on the
percentage of EBITDA target achieved. The schedule attached hereto as Exhibit A
is used to determine the percent of the target bonus funded by Resort, Mountain,
Retail and Lodging EBITDA performance. The Compensation Committee will establish
the Resort, Mountain, Retail and Lodging EBITDA performance targets and
corresponding funding levels and the VRDC Goals and may amend Exhibit A by the
end of the first quarter of each fiscal year and while the attainment of such
goals is substantially uncertain. EBITDA results are rounded to the nearest
whole percentage using simple rounding.

Target Percentages

The target bonuses for executives are a percentage of base salary as determined
by the Compensation Committee in its sole discretion on a yearly basis by the
end of the first quarter of each fiscal year and while the attainment of Resort,
Mountain, Retail and Lodging EBITDA performance targets and corresponding
funding levels and VRDC Goals is substantially uncertain.

Individual Incentive Targets

Each employee’s incentive target is calculated based on a percentage of his or
her annual salary as of the first day of the second quarter of each fiscal year,
after all compensation changes are made based on performance in the previous
year, except for in the following situations when prorating the incentive target
is required:

Proration of Incentive Targets:

For employees who have a change to their Incentive Eligibility or Incentive
Target due to a job change, division change, grade change or compensation
change, the incentive will be prorated based on the length of time in each
eligible position, taking into account differences in the previous and current
job.

No proration will be used if the change occurred prior to the first day of the
second quarter of the fiscal year. These employees will receive their entire
bonus at the Compensation and Incentive target of their new position.

Proration calculations will be rounded to full months. It will be considered a
full month for all eligible changes that occur prior to the 16th of the month.
If the date of the eligible change was on the 16th of the month or later, the
proration calculation will not count that month.

 

4



--------------------------------------------------------------------------------

Exceptions to the proration rule are at the sole discretion of the Compensation
Committee.

Proration for New Hires

An employee hired into a position eligible for this Plan will receive a prorated
incentive for the Plan Year based on the number of months worked from the
employee’s hire date rounded to the number of full months worked in the Plan
Year. A full month will be counted if a new hire was hired on or prior to the
16th of the month. Anyone hired after the 16th of the last month in the fiscal
year will not be eligible to receive an award in that fiscal year, except at the
sole discretion of the Compensation Committee.

Pro-Ration for Leave of Absence

Individual incentive determinations for employees who have a paid or unpaid
leave of absence (this does not include vacation) in excess of one month during
the Plan Year will be prorated to reflect the time on leave.

Individual Incentive Calculations:

Each individual’s incentive target is calculated based on the previously defined
funding elements (annual salary, target percentage, EBITDA funding variable, and
proration parameters). This is the eligible employee’s final incentive target.

For all executives excluding the Chief Executive Officer, the incentive target
will be influenced based on individual performance. The Chief Executive
Officer’s total bonus will be equal to, and based solely on, the funded target
bonus amount.

Individual performance for all employees participating in the Plan will be
determined through the applicable fiscal year performance review process, which
will be determined by the Chief Executive Officer. The final performance score
will determine the incentive payment with higher performing employees receiving
larger rewards than their lower performing peers.

The incentive payout can be 0% to 130% of the target amount as displayed in
Exhibit B.

Example:

Grade 34 Mountain Executive earning $200,000 annually;

Target Bonus % = 50%

Assume Resort EBITDA at 100% of target and VRDC achieves their target goals

 

5



--------------------------------------------------------------------------------

Resort EBITDA Funding =

   $200,000 x 50% x 80% =    $80,000

VRDC Goals Funding =

   $200,000 x 50% x 20% =    $20,000    Total Funding =    $100,000

Payout:

 

  •  

100% based upon individual performance (“average”) = $100,000

 

  •  

Total average individual bonus = $100,000

 

  •  

Individual performance can range from $0 to “average” amount to 130% of the
“average” amount ($0 to $130,000 for this example). The highest performing
executives could receive in excess of their target bonus (subject to overall
funding limits of the Plan in any fiscal year), whereas the lowest performing
executive could receive as little as $0 for his/her bonus.

Plan Payouts

Individual bonus determinations calculated in accordance with the terms of this
Plan will be paid in cash or pursuant to equity awards granted under the
Company’s equity compensation plan, or a combination thereof, at the discretion
of the Compensation Committee, minus applicable deductions and withholding as
required by law, by the close of the first quarter following the previous fiscal
year end. Payouts will be rounded to the nearest whole dollar amount.

Termination of Employment

As stated above, employees whose employment ends prior to the payment date under
the Plan for any fiscal year will not be eligible, subject to the discretion of
the Compensation Committee. However, if an otherwise eligible employee is not
employed as of the date of the payout under the Plan due to death, short-term or
long-term disability, such employee, if s/he would have otherwise received a
payout under the Plan but for his/her death or disability, shall be entitled to
receive a pro-rated (by month) payment for the portion of the fiscal year the
employee was actively employed.

Material Restatement of Financial Results

In the event that the Board determines there has been a material restatement of
publicly issued financial results from those previously issued to the public ,
the Board will review all incentive payments made to executive officers on the
basis of having met or exceeded specific performance targets and, if such
payments would have been lower had they been calculated based on such restated
results, the Board will, to the extent permitted by governing law, seek to
recoup for the benefit of our company such payments made in excess of the amount
that would have been paid based on the restated results. This will apply to all
incentive payments made during the three-year period prior to the restatement,
beginning with payments earned for the 2011 fiscal year. For purposes of this
policy, the term “executive officers” has the meaning given in Rule 3b-7 under
the Securities Exchange Act of 1934, as amended, and the term “incentive
payments” means bonuses and awards under the Plan.

 

6



--------------------------------------------------------------------------------

Plan Administration, Modification and Discontinuance

This Plan is administered by the Compensation Committee. The Compensation
Committee has authority to interpret the Plan and to make, amend, or nullify any
rules and procedures deemed necessary for proper Plan administration, including,
but not limited to, performance targets, results and extraordinary events. The
EBITDA performance targets and corresponding funding levels shall be adjusted
for acquisitions, divestitures, or board imposed unbudgeted expenses in the
discretion of the Compensation Committee. In addition, any stock compensation
expense or restructuring expense will be excluded from the applicable EBITDA
performance targets used to determine funding/payout levels.

Notwithstanding the foregoing, no Plan payouts will be made until and unless the
Compensation Committee has certified that the performance goals and all other
material terms have been satisfied. The Compensation Committee has the sole
discretion to modify the application of this Plan.

Continued Employment

The Plan is not intended to and shall not be deemed to confer on any employee a
guarantee of continued employment by the Company.

 

7